Return Mail Service Only
PLEASE DO NOT SEND PAYMENTS TO THIS ADDRESS
P.O. BOX 619063
DALLAS, TX 75261-9063




       4-807-49862-0000152-001-000-000-000-000
       JUDITH W MOORE
       101 MIDDLE RD
       WOOLWICH ME 04579-4512




       January 08, 2021
       Re:      Loan Number                      0095712766
                Collateral Address               101 MIDDLE RD
                                                 WOOLWICH ME 04579


                                                 NOTICE OF DEFAULT AND RIGHT TO CURE

       Dear Borrower(s):
       We have not received your loan payments for the period of September 01, 2020 through January 01, 2021, which
       means your loan is in default. This letter is a demand for payment of the past due amounts causing the loan to be in
       default and any other charges that must be paid in order to cure the default, which are:
                    Principal, interest, & escrow                   $4,454.14
                    Late charges                                      $110.84
                    Default Expenses                                    $0.00
                    Default Corporate Advances                          $0.00
                    Property Inspection Fees                           $75.00
                    NSF Fees                                            $0.00
                    One Time Draft Fees                                 $0.00
                    Payoff Statement Fees                               $0.00
                    Less Amount in Suspense                             $0.00

                      Total Amount Due                              $4,639.98
       Interest and fees will continue to accrue after the date of this letter in accordance with the terms of your loan. The
       Total Amount Due does not include any amounts that become due after the date of this notice.

       You have the right to cure the default by paying the Total Amount Due shown above within 35 days of receiving
       this notice. If you do not cure the default by the 35-day deadline, Freedom Mortgage Corporation may require
       immediate payment in full, and Freedom Mortgage Corporation or another person may acquire the Property by
       means of foreclosure and sale.

       If you meet the conditions stated in Section 19 of the Mortgage, you will have the right to have Freedom Mortgage
       Corporation’s enforcement of the Mortgage discontinued and to have the Note and Mortgage remain fully effective
       as if immediate payment in full had never been required.

       4011
                                                                                                                     E
Return Mail Service Only
PLEASE DO NOT SEND PAYMENTS TO THIS ADDRESS
P.O. BOX 619063
DALLAS, TX 75261-9063



        You have the right in any lawsuit for foreclosure and sale to argue that you did keep your promises and agreements
        under the Note and Mortgage, and to present any other defenses that you may have.

        You may have options available other than foreclosure. You may discuss available options with the mortgagee, the
        mortgage servicer, or a counselor approved by the United States Department of Housing and Urban Development
        (“HUD”). You are encouraged to explore available options prior to the end of the right-to-cure period.

        The contact information for the mortgagee having authority to modify your mortgage loan to avoid foreclosure is:

                                                  Freedom Mortgage Corporation
                                                  10500 Kincaid Drive, Suite 111,
                                                    Fishers, Indiana 46037-9764
                                                          (855) 690-5900

        You may contact a HUD-approved counseling agency operating in Maine to assist mortgagors in the state to avoid
        foreclosure using the contact information that is provided with this letter.

        HUD-approved counseling is available on FHA guaranteed loans by calling 1-800-569-4287. You may also be
        entitled to a face-to-face interview with Freedom Mortgage Corporation if you have an FHA-guaranteed loan. If
        you would like to discuss this letter and foreclosure prevention options, or arrange a face-to-face interview, we
        encourage you to contact our Customer Care Department immediately at (855) 690-5900, Monday through Friday,
        from 8:00am - 10:00pm, and Saturday from 9:00am - 6:00pm, Eastern Time.

        You may request mediation to explore options for avoiding foreclosure judgment.

        Please telephone Freedom Mortgage Corporation at (855) 690-5900 before you make your payment to confirm the
        amount you should pay. Payments must be made in U.S. currency, made payable to Freedom Mortgage
        Corporation, and sent to:

                                                  Freedom Mortgage Corporation
                                                          PO Box 7230
                                                     Pasadena CA 91109-7230

        You may access your loan information at your convenience, 24 hours a day, 7 days a week! Simply log on to our
        website at www.freedommortgage.com or call our automated phone system at (855) 690-5900. Customer Care
        representatives are available to assist you Monday through Friday from 8:00am - 10:00pm and Saturday from 9:00am
        - 6:00pm Eastern Time.

        Sincerely,


        Customer Care Department
        Freedom Mortgage Corporation




       4011
                                                              4-807-49862-0000152-001-000-000-000-000




Return Mail Service Only
PLEASE DO NOT SEND PAYMENTS TO THIS ADDRESS
P.O. BOX 619063
DALLAS, TX 75261-9063




      IMPORTANT NOTICE: TO THE EXTENT YOUR OBLIGATION HAS BEEN DISCHARGED IN
      BANKRUPTCY, IS SUBJECT TO THE AUTOMATIC STAY OR IS PROVIDED FOR IN A
      CONFIRMED PLAN, THIS COMMUNICATION IS FOR REGULATORY COMPLIANCE AND/OR
      INFORMATIONAL PURPOSES ONLY, AND DOES NOT CONSTITUTE A DEMAND FOR
      PAYMENT OR AN ATTEMPT TO IMPOSE PERSONAL LIABILITY FOR SUCH OBLIGATION.




     4011
                     Return Mail Service Only                                              4-807-49862-0000152-001-000-000-000-000
                     PLEASE DO NOT SEND PAYMENTS TO THIS ADDRESS
                     P.O. BOX 619063
                     DALLAS, TX 75261-9063




The following is a list including the names, addresses and telephone numbers of all counseling agencies approved by
HUD to assist mortgagors in Maine to avoid foreclosure:

                       Phone, Toll-Free,
                       Fax Number,
Agency Name                                                           Address          Languages      Parent Organization
                       Email, Website,
                       Agency ID

                       Phone: 207-626-4670
                                                                      353 WATER
                       Toll-free: 800-452-4668
                                                                      STREET                          MAINE STATE
MAINE STATE            Fax: 207-626-4678                                               - English
                                                                      AUGUSTA,                        HOUSING
HOUSING AUTHORITY      E-mail: dkjohnson@mainehousing.org
                                                                      Maine                           AUTHORITY
                       Website: www.mainehousing.org
                                                                      04330-4665
                       Agency ID: 84456

                  Phone: 207-974-2403                                 262 Harlow
                                                                                                      NEIGHBORHOOD
                  Toll-free: 888-424-0151                             Street
                                                                                                      REINVESTMENT
PENQUIS COMMUNITY Fax: 207-973-3699                                   PO Box 1162
                                                                                       - English      CORP. DBA
ACTION PROGRAM    E-mail: hmassow@penquis.org                         BANGOR,
                                                                                                      NEIGHBORWORKS
                  Website: www.penquis.org                            Maine
                                                                                                      AMERICA
                  Agency ID: 81649                                    04401-4952

                       Phone: 207-442-7963
                       Toll-free: 800-221-2221                        34 Wing Farm
MIDCOAST MAINE         Fax: 207-443-7447                              Pkwy             - English
COMMUNITY ACTION       E-mail: candice.carpenter@mmcacorp.org         Bath, Maine      - Spanish
                       Website:www.midcoastmainecommunityaction.org   04530-1515
                       Agency ID: 80502

                       Phone: 207-338-6809                            9 Field St Ste
                                                                                       - English
WALDO COMMUNITY        E-mail: N/A                                    201                             MAINE STATE
                                                                                       - French
ACTION PARTNERS        Website: waldocap.org                          Belfast, Maine                  HOUSING AUTHORITY
                                                                                       - German
                       Agency ID: 90310                               04915-6661

                                                                      30 Federal
                       Phone: 207-504-5900
                                                                      Street
COASTAL                Toll-free: 877-340-2649                                                        CITIZENS' HOUSING
                                                                      Suite 100        - English
ENTERPRISES,           E-mail: jason.thomas@ceimaine.org                                              AND PLANNING
                                                                      BRUNSWICK,       - Spanish
INCORPORATED           Website: www.ceimaine.org                                                      ASSOCIATION, INC.
                                                                      Maine
                       Agency ID: 80985
                                                                      04011-1510

                       Phone: 207-553-7780-3347                       307
                       Toll-free: 800-339-6516                        Cumberland
AVESTA HOUSING                                                                                        CITIZENS' HOUSING
                       Fax: 207-553-7778                              Avenue
DEVELOPMENT                                                                            - English      AND PLANNING
                       E-mail: ndigeronimo@avestahousing.org          PORTLAND,
CORPORATION                                                                                           ASSOCIATION, INC.
                       Website: www.avestahousing.org                 Maine
                       Agency ID: 81144                               04101-4920

                                                                      309
                       Phone: 207-797-7890                            Cumberland       - English
COMMUNITY              E-mail: crwaganje@cflmaine.org                 Ave Ste 202      - French       MAINE STATE
FINANCIAL LITERACY     Website: cflme.org/                            Portland,        - Other        HOUSING AUTHORITY
                       Agency ID: 80649                               Maine            - Swahili
                                                                      04101-4982




4011
                           Phone: 866-232-9080
       MONEY               Toll-free: 866-232-9080                     477 Congress
                                                                                                        MONEY
       MANAGEMENT          Fax: 866-921-5129                           St 5Th Floor      - English
                                                                                                        MANAGEMENT
       INTERNATIONAL -     E-mail:counselinginfo@moneymanagement.org   Portland,         - Spanish
                                                                                                        INTERNATIONAL INC.
       SOUTH PORTLAND      Website: www.moneymanagement.org            Maine 04101
                           Agency ID: 82632

                                                                                         - Arabic
                                                                                         - ASL
                                                                                         - Cambodian
                                                                                         - Cantonese
                                                                                         - Chinese
                                                                                         Mandarin
                                                                                         - Creole
                                                                                         - Czech
                                                                                         - English
                           Phone: 207-774-8211                         88 Federal St     - Farsi
       PINE TREE LEGAL     Fax: 207-828-2300                           PO Box 547        - French
       ASSISTANCE,         E-mail: nheald@ptla.org                     PORTLAND,         - Hindi
       INCORPORATED        Website: www.ptla.org                       Maine             - Hmong
                           Agency ID: 80635                            04101-4205        - Indonesian
                                                                                         - Korean
                                                                                         - Polish
                                                                                         - Portuguese
                                                                                         - Russian
                                                                                         - Spanish
                                                                                         - Swahili
                                                                                         - Turkish
                                                                                         - Ukrainian
                                                                                         - Vietnamese

                        Phone: 207-768-3023-650
                        Toll-free: 800-432-7881                        771 Main St
       AROOSTOOK COUNTY                                                                                 MAINE STATE
                        Fax: 207-768-3021                              PRESQUE ISLE,
       ACTION PROGRAM,                                                                   - English      HOUSING
                        E-mail: jbaillargeon@acap-me.org               Maine
       INC.                                                                                             AUTHORITY
                        Website: www.acap-me.org                       04769-2201
                        Agency ID: 83641

                        Phone: 207-459-2903
                                                                       6 Spruce Street
       YORK COUNTY      Fax: 207-490-5026                                                               CITIZENS' HOUSING
                                                                       SANFORD,
       COMMUNITY ACTION E-mail: Meaghan.Arzberger@yccac.org                              - English      AND PLANNING
                                                                       Maine
       AGENCY           Website: www.yccac.org                                                          ASSOCIATION, INC.
                                                                       04073-2917
                        Agency ID: 81150

                           Phone: 207-333-6419                         17 Market
       COMMUNITY
                           Fax: 207-795-4069                           Square                           CITIZENS' HOUSING
       CONCEPTS, INC. ALSO
                           E-mail: homequest@community-concepts.org    SOUTH PARIS,      - English      AND PLANNING
       DBA
                           Website: www.community-concepts.org         Maine                            ASSOCIATION, INC.
       HOMEQUESTMAINE
                           Agency ID: 81580                            04281-1533

                                                                                                        NEIGHBORHOOD
                        Phone: 800-542-8227                            97 Water St
       KENNEBEC VALLEY                                                                                  REINVESTMENT
                        E-mail: N/A                                    Waterville,
       COMMUNITY ACTION                                                                  - English      CORP. DBA
                        Website: www.kvcap.org                         Maine
       PROGRAM                                                                                          NEIGHBORWORKS
                        Agency ID: 81685                               04901-6339
                                                                                                        AMERICA




4011
